     Case 2:18-cv-00007 Document 79 Filed 01/30/20 Page 1 of 3 PageID #: 250



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                             CHARLESTON DIVISION

JAMES T. BRADLEY and GARRETT LAMBERT,
in their own right and on behalf of others
similarly situated,

       Plaintiffs,

v.                                                   Civil Action No. 2:18-cv-00007
                                                     Judge John T. Copenhaver, Jr.

LEGACY LAND MANAGEMENT, INC.,
KENNETH LAMBERT, and SHERRI
LAMBERT, individually,

       Defendants.

                   MOTION FOR FEES AND COSTS PURSUANT TO
                RULE 54(d)(2) FEDERAL RULES OF CIVIL PROCEDURE

       COMES now Class Counsel, pursuant to Rule 54(d)(2) of the Federal Rules of Civil

Procedure, and moves for an award of attorney fees and costs incurred in this matter.

       In support thereof, class counsel states as follows:

       1.      This action was instituted on or about January 3, 2018.

       2.      The matter was extensively litigated with written discovery, oral depositions, and

mediation.

       3.      The undersigned was appointed Class Counsel on or about October 24, 2019.

       4.      Plaintiffs’ counsel has incurred $4,221.99 in costs in litigating this matter. A

copy of that printout is attached as exhibit A.

       5.      Class counsel has spent a considerable amount of time litigating this matter. Once

costs and time spent as Claim’s Administrator is considered, the proposed attorney fee

approximate a standard 1/3 contingency fee.
    Case 2:18-cv-00007 Document 79 Filed 01/30/20 Page 2 of 3 PageID #: 251



       6.      The attorney fee request also covers time spent as Claim’s Administrator. To

control the costs and increase the recovery to the Class Members, a third party claim’s

administrator was not retained.

       7.      An award of attorney fees is appropriate as the matter was filed under the West

Virginia Wage Payment and Collection Act, W.Va. Code § 21-5-1 et. seq., which allows for the

recovery of attorney fees and costs for a party successful in bringing a claim under this section.

       8.      There has been no request by any party to file a submission in opposition to this

request pursuant to Federal Rules of Civil Procedure 54(d)(2)(C), nor have any objections been

filed by any Class Member.

       In light of the above, class counsel requests that the Court approve an attorney fee and

costs award in the amount of $75,500.00.

                                                      PLAINTIFFS,

                                                      By Counsel

                                                      /s/ Greg A. Hewitt
                                                      Greg A. Hewitt (WVSB 7457)
                                                      Anthony M. Salvatore (WVSB 7915)
                                                      HEWITT & SALVATORE, PLLC
                                                      204 North Court Street
                                                      Fayetteville, WV 25840
                                                      Phone: 304-574-0272
                                                      Fax:     304-574-0273

                                                      And

                                                      Anthony J. Majestro (WVSB 5165)
                                                      J.C. Powell (WVSB 2957)
                                                      POWELL & MAJESTRO PLLC
                                                      405 Capitol Street, Suite P1200
                                                      Charleston, WV 25301
                                                      Phone: 304-346-2889
                                                      Fax: 304-346-2895
     Case 2:18-cv-00007 Document 79 Filed 01/30/20 Page 3 of 3 PageID #: 252




                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                           CHARLESTON DIVISION

JAMES T. BRADLEY and GARRETT LAMBERT,
in their own right and on behalf of others
similarly situated,

             Plaintiffs,

v.                                              Civil Action No. 2:18-cv-00007
                                                Judge John T. Copenhaver, Jr.

LEGACY LAND MANAGEMENT, INC.,
KENNETH LAMBERT, and SHERRI
LAMBERT, individually,

             Defendants.


                             CERTIFICATE OF SERVICE

     I, the undersigned counsel for Plaintiff, do hereby certify that the foregoing MOTION
FOR FEES AND COSTS PURSUANT TO RULE 54(d)(2) FEDERAL RULES OF CIVIL
PROCEDURE has been filed with the Court on this 30th day of January, 2020, using the
CM/ECF system.


                                         /s/ Greg A. Hewitt
                                         Greg A. Hewitt (WVSB 7457)
                                         Counsel for Plaintiff
